Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lin Hymel on 08/24/2022.

The application has been amended as follows: 

In the claims: 
Claim 1 has been re-written as follows:
1.	(Currently amended) An oral formulation of a therapeutic agent, the formulation comprising a plurality of nanoparticles, the nanoparticles comprising a pH-sensitive polymer and a therapeutic agent, the therapeutic agent having a molecular weight from about 1000 to about 10000 Daltons, wherein the polymer is insoluble at acidic pH and soluble at neutral or alkaline pH and wherein the pH-sensitive polymer is selected from the group consisting of a copolymer of methacrylic acid and an acrylic or methacrylic ester, methacrylic acid-methylmethacrylate copolymer, methacrylic acid-ethyl acrylate copolymer, a cellulose derivative, cellulose acetate phthalate, cellulose acetate succinate, cellulose acetate trimellitate, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate succinate, and combinations thereof; wherein a suspension of the nanoparticles is made by a process comprising dissolving the therapeutic agent and suspending the pH-sensitive polymer in an aqueous medium in which the therapeutic agent is soluble and associating the dissolved therapeutic agent and the suspended pH-sensitive polymer in the aqueous medium by adjusting the pH between about 5.5 and about 8 so as to form nanoparticles having a mean particle size of 50 nm or less with mixing alone and without the use of sonication, heat, or any other input of external energy; wherein the therapeutic agent and pH-sensitive polymer do not dissociate from the nanoparticles at acidic pH, with the proviso that the nanoparticles do not contain two different polymers, one polymer present in a core structure and the other polymer present in a shell structure and associated with the therapeutic agent.

Claim 4 has been cancelled.  

Claim 10 has been rewritten as follows:
10.	(Currently amended) An oral formulation of a therapeutic agent, the formulation comprising a plurality of nanoparticles, the nanoparticles comprising a pH-sensitive polymer and a therapeutic agent, and wherein the polymer is insoluble at acidic pH and soluble at neutral or alkaline pH, the pH-sensitive polymer is selected from the group consisting of a copolymer of methacrylic acid and an acrylic or methacrylic ester, methacrylic acid-methylmethacrylate copolymer, methacrylic acid-ethyl acrylate copolymer, a cellulose derivative, cellulose acetate phthalate, cellulose acetate succinate, cellulose acetate trimellitate, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate succinate, and combinations thereof, and the therapeutic agent has a molecular weight of more than 10000 Daltons; wherein a suspension of the nanoparticles is made by a process comprising dissolving the therapeutic agent and suspending the pH-sensitive polymer in an aqueous medium in which the therapeutic agent is soluble and associating the dissolved therapeutic agent and the suspended pH-sensitive polymer in the aqueous medium by adjusting the pH between about 5.5 and about 8 so as to form nanoparticles having a mean particle size of 100 nm or less with mixing alone and without the use of sonication, heat, or any other input of external energy; wherein the therapeutic agent and pH-sensitive polymer do not dissociate from the nanoparticles at acidic pH, with the proviso that the nanoparticles do not contain two different polymers, one polymer present in a core structure and the other polymer present in a shell structure and associated with the therapeutic agent.

Claim 13 has been cancelled.  

Claim 18 has been rewritten as follows:
18.	(Currently amended) A method of preparing an orally administrable formulation of a therapeutic agent, the method comprising dissolving the therapeutic agent and suspending a pH-sensitive polymer in an aqueous medium in which the therapeutic agent is soluble and associating the dissolved therapeutic agent and the suspended pH-sensitive polymer in the aqueous medium by adjusting the pH between about 5.5 and about 8 so as to form nanoparticles with mixing alone and without the use of heat, sonication, or any other input of external energy; wherein the therapeutic agent has a molecular weight from about 1000 to about 10000 Daltons and the nanoparticles have a mean particle size of 50 nm or less, or wherein the therapeutic agent has a molecular weight from about 10000 to about 500000 Daltons and the nanoparticles have a mean particle size of 100 nm or less; wherein the therapeutic agent and pH-sensitive polymer do not dissociate from the nanoparticles at acidic pH; wherein the polymer is insoluble at acidic pH and soluble at neutral or alkaline pH, and wherein the pH-sensitive polymer is selected from the group consisting of a copolymer of methacrylic acid and an acrylic or methacrylic ester, methacrylic acid-methylmethacrylate copolymer, methacrylic acid-ethyl acrylate copolymer, a cellulose derivative, cellulose acetate phthalate, cellulose acetate succinate, cellulose acetate trimellitate, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate succinate, and combinations thereof; 
wherein the method avoids the use of organic solvents, and wherein the nanoparticles do not contain two different polymers, one polymer present in a core structure and the other polymer present in a shell structure and associated with the therapeutic agent.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The arguments filed 07/29/2022 were found persuasive in view of the amendments to the claims filed 07/29/2022 and the examiner’s amendment contained herein.  The examiner considers the amendment to the claims requiring the nanoparticles to be formed by a process comprising “dissolving the therapeutic agent and suspending the pH-sensitive polymer in an aqueous medium in which the therapeutic agent is soluble and associating the dissolved therapeutic agent and the suspended pH-sensitive polymer in the aqueous medium by adjusting the pH between about 5.5 and about 8 so as to form nanoparticles” to define over the closest prior art: Devarajan (US 2008/0241260; of record; cited in the obviousness rejection in the Office action mailed 12/21/2021).  Devarajan’s method requires the pH-sensitive polymer to be dissolved prior to forming nanoparticles, whereas the claimed method used to form the claimed particles requires the pH-sensitive polymer to be suspended.  In contrast to the formulation and the method embraced by the instant claims, Devarajan relies upon co-precipitation of a dissolved therapeutic agent and a dissolved pH-sensitive polymer and adjusting the pH to a value where both dissolved therapeutic agent and the dissolved pH-sensitive polymer become insoluble and precipitate from together.  The claimed method yields a structurally distinct nanoparticle from those of the prior art, as explained in the application and the record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-8, 10-12, 14-16, 18-20, 22, 25, 26, 33, 34, and 37-39 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617